DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Based upon Applicants filing of Replacement Sheet 19/19, drawing objections included in the previous office rejection have been withdrawn.
Based upon the amended claim language, claim rejections of Claim 1-19 and 23, under 35 U.S.C. 103, included in the previous office action have been withdrawn.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “suction source” in Claims 24, 10, 20 and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-26, 2-3, 5-6, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 10,390,670 B2) in view of JP31383219U (hereinafter “JP313”).
Regarding Claim 24, Robinson (Figure 1) discloses a vacuum cleaner comprising: a base assembly (10) defined at least in part by a base body having a lower edge (see Fig. 1) and including a suction nozzle; a hand-held portion (4) having a hand grip (16) and a suction source (13) in fluid communication with the suction nozzle and configured for generating a working airstream; a working air path from the suction nozzle to an air outlet (50) in the hand-held portion (4) and including the suction source (13).
Robinson does not disclose a headlight array located at the lower edge of the base boday along a forward oriented portion of the base assembly, providing a beam that is substantially parallel to the surface to be cleaned and spaced above a plane extending along a bottom of the base assembly and parallel to the beam, the beam being spaced at not more than 30 mm above the plane.
However, JP313 (Fig. 9) teaches a vacuum cleaner comprising of a headlight array (5) located along a forward oriented portion (1a) of the base assembly (1), providing a beam (see Fig. 8 and Paragraph 0010) that is substantially parallel to the surface to be cleaned and spaced above a plane extending along a bottom of the base assembly and parallel to the beam, the beam being spaced at not more than 30 mm above the plane. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Robinson, to further comprise of a headlight array located at the lower edge of the base body along a forward oriented portion of the base assembly, providing a beam that is substantially parallel to the surface to be cleaned and spaced above a plane extending along a bottom of the base assembly and parallel to the beam, the beam being spaced at not more than 30 mm above the plane, as taught by JP313, for the purpose of allowing a user to more easily detect and identify debris located on the surface to be cleaned. See JP313, Fig. 8 and Paragraphs 0010-11.
Regarding Claim 25, Robinson, as modified, discloses the vacuum cleaner of Claim 24, as previously discussed above, wherein the base body (Robinson, 10; JP313, 1) further comprises a front bar (JP313, 10) extending a width of the base assembly (JP313, 1) and wherein the headlight array (JP313, 5) is located on the front bar (JP313, 1a). See JP313, Figs. 9A-B.
Regarding Claim 26, Robinson, as modified, discloses the vacuum cleaner of Claim 25, as previously discussed above, wherein the headlight array (JP313, 5) spans the width of the base assembly (JP313, 1). The headlight array (JP313, 5) provides some amount of lighting across the width of the base assembly, and is therefore, under a broadest reasonable interpretation of the instant claim language (in light of Applicant’s Fig. 15, which does not disclose lights being located across the entire width of the base assembly) construed to “span the width . . . .” To the extent that Applicant may argue that the headlight array (JP313, 5) as disclosed by Robinson, as modified, does not disclose wherein the headlight spans the width of the base assembly, it would have been obvious to add additional headlights to the device of Robinson, as modified, for the purpose of providing more illumination, as a matter of design choice, requiring only routine experimentation, without any new or unpredictable results.  It is further noted that duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.VI.B.
Regarding Claim 2, Robinson, as modified, discloses the vacuum cleaner of Claim 24, as previously discussed above, wherein the headlight array includes a plurality of LEDs (JP313, 11) spaced along a width of the base assembly (JP313, 1). See JP313, Fig. 5B, Fig. 9, and Paragraph 0016.
Regarding Claim 3, Robinson, as modified, discloses the vacuum cleaner of Claim 2, as previously discussed above. 
Robinson, as modified, does not explicitly disclose wherein the plurality of LEDs of the headlight array (JP313, 5) have a centerline that is less than 20 mm above a plane defined by the surface to be cleaned.
However, JP313 does teach the array of lights being relatively close to the bottom of the front face of the front housing of the vacuum cleaner.  It would have been obvious as a matter of design choice, achieving the same results, requiring routine experimentations with predictable results, to locate the array of lights centerline that is less than 20 mm above a plane defined by the surface to be cleaned for the purpose of enabling a user to easily identify debris located on the surface to be cleaned. See MPEP 2144.05.II, and MPEP 2144.04.IV.A.
Regarding Claim 5, Robinson, as modified, discloses the vacuum cleaner of Claim 24, as previously discussed above.
Robinson, as modified, does not explicitly disclose wherein the beam configured to be provided by the headlight array is at a zero-degree beam angle.
However, Robinson, as modified does teach the array of lights (JP313, 5) being relatively close to the bottom of the front face of the front housing of the vacuum cleaner and projecting out parallel to the surface to be cleaned with an irradiation angle of 25 degrees or less. See JP313, Paragraph 0011.  It would have been obvious as a matter of design choice, achieving the same results, requiring routine experimentations with predictable results, wherein the beam configured to be provided by the headlight array is at a zero-degree beam angle, for the purpose of enabling an end user to more easily identify and detect debris that is located on top or projecting just above the surface.  See JP313, Paragraph 0011.
Regarding Claim 6, Robinson, as modified, discloses the vacuum cleaner of Claim 24, as previously discussed above, wherein the working air path is at least partially defined by a wand (Robinson, 8) operably coupled between the base assembly (Robinson, 10) and the hand-held portion (Robinson, 4).  See Robinson, Fig. 1.
Regarding Claim 9, Robinson, as modified, discloses the vacuum cleaner of Claim 6, as previously discussed above, further comprising a swivel joint moveably coupling a lower end of the wand to the base assembly. See Robinson, Fig. 1.
Regarding Claim 10, Robinson, as modified, discloses the vacuum cleaner of Claim 6, as previously discussed above, wherein the hand-held portion (Robinson, 4) further comprises a debris removal assembly including a recovery container (Robinson, 22) provided in fluid communication with the suction source (Robinson, 13). See Robinson, Figure 3.
Regarding Claim 11, Robinson, as modified, discloses the vacuum cleaner of Claim 6, as previously discussed above, wherein the suction source includes a motor/fan assembly (Robinson, 13) - operably coupled to the debris removal assembly to form a single, hand-carriable unit. See Robinson, Figure 3.
Regarding Claim 12, Robinson, as modified, discloses the vacuum cleaner of Claim 11, as previously discussed above, wherein the hand grip (Robinson, 16) extends away from at least one of the motor/fan assembly (Robinson, 13) or the recovery container (Robinson, 22) to define a handle opening and where the hand grip is adapted to be gripped by a user. See Robinson, Figure 3.
Regarding Claim 13, Robinson, as modified, discloses the vacuum cleaner of Claim 11, as previously discussed above, further comprising a pre-motor filter assembly mounted to the hand-held portion (Robinson, 14) and defining a portion of the working air path, the pre-motor filter assembly comprising at least one pre-motor filter (Robinson, 48) received within a filter chamber at an upper end of the recovery container (Robinson, 22). See Robinson, Figure 3.
Regarding Claim 14, Robinson, as modified, discloses the vacuum cleaner of Claim 10, as previously discussed above, wherein the debris removal assembly comprises a cyclonic separator chamber (Robinson, 24) for separating contaminants from the working air path and a collection chamber (Robinson, 28) for receiving contaminants separated in the separator chamber (Robinson, 24), the collection chamber defined at least in part by the recovery container (Robinson, 22). See Robinson, Figure 3.
Regarding Claim 15, Robinson, as modified, discloses the vacuum cleaner of Claim 14, as previously discussed above, wherein the debris removal assembly further comprises a second cyclonic separator chamber (Robinson, 20) that is downstream from the collection chamber (Robinson, 24) and a second collection chamber (Robinson, 46/35) for receiving contaminants separated in the second cyclonic separator chamber (Robinson, 20).  See Robinson, Figure 3.
Regarding Claim 16, Robinson, as modified, discloses the vacuum cleaner of Claim 15, as previously discussed above, wherein the second cyclonic separator chamber (Robinson, 20) is located concentrically within the cyclonic separator chamber (Robinson, 24).  See Robinson, Figure 3, depicting that the overlapping portions of the cyclonic separator chamber (Robinson, 24) and the second cyclonic separator chamber (Robinson, 20) are concentrically located with respect to each other and the second cyclonic separator chamber being surrounded by the cyclonic separator chamber.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al., in view of JP313, in further view of Quattrini (US 2009/0059571).
Regarding Claim 4, Robinson, as modified, discloses the vacuum cleaner of Claim 2, as previously discussed above.
Robinson, as modified, does not explicitly disclose wherein the plurality of LEDs of the headlight array provide an illuminance measurement as a delta from ambient values of at least 16 Lux at 2 meters and greater than 1000 Lux at 10 cm.
However, Quattrini teaches a floor cleaning apparatus comprising of LED lights (5) that “can be of any useful intensity but preferably should be between 500-5000 lux and more preferably 800-5000 lux at a distance of up to 5 feet from the source and preferably up to at least 10 feet from the source.”
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Robinson, as modified, wherein the plurality of LEDs of the headlight array provide an illuminance measurement as a delta from ambient values of at least 16 Lux at 2 meters and greater than 1000 Lux at 10 cm, as taught by the lux ranges taught by Quattrini, requiring routine experimentation with predictable results, for the purpose of providing a useful light intensity to illuminate the surface to be inspected or cleaned.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al., in view of JP313, in further view of STANEK (US 2010/0213700 A1).
Regarding Claim 7, Robinson, as modified, discloses the vacuum cleaner of Claim 6, as previously discussed above.
Robinson, as modified, does not disclose wherein the wand comprises an outer periphery having a triangular profile.
However, STANEK (Paragraph 0021) teaches wherein the wand structure (12) is tubular, often cylindrical in shape, but may have a triangular cross-section, or other cross-sections.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Robinson, wherein the wand comprises an outer periphery having a triangular profile, as taught by STANEK, as matter of routine choice of design, as a known alternative means of achieving the same results, requiring routine experimentations with predictable results. See also, MPEP 2144.04.IV.B.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al., in view of JP313, in further view of STANEK, in further view of OHARA (JP2005137553).
Regarding Claim 8, Robinson, as modified, discloses the vacuum cleaner of Claim 7, as previously discussed above.
Robinson, as modified, does not disclose wherein the wand includes a decorative insert operably coupled to a recess within a wand body and the decorative insert and the wand body together form the outer periphery or wherein the wand includes a tubular insert operably coupled within a recess of a wand body and the tubular insert and the wand body together form the outer periphery.
However, OHARA (Fig. 4) teaches a vacuum cleaner wand wherein the wand (30) includes an insert (36) operably coupled to a recess (54) within a wand body and the insert and the wand body together form the outer periphery of the wand. See OHARA, Fig. 4.  To the extent that applicant may argue that the insert of OHARA is not decorative, it would have been obvious to further include a decorative design on the exterior face of the insert (36) as matter of routine aesthetic design selection, achieving the same results, with predictable results. See MPEP 2144.04.I.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Robinson, wherein the wand includes a decorative insert operably coupled to a recess within a wand body and the decorative insert and the wand body together form the outer periphery or wherein the wand includes a tubular insert operably coupled within a recess of a wand body and the tubular insert and the wand body together form the outer periphery, as taught by OHARA, for the purpose of providing an aesthetically pleasing exterior surface of the wand.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2017/0290481 A1) in view of Martin (US 4733431A) in further view of Li et al. (US 9,526,387 B1).
Regarding Claim 20, Conrad (Fig. 5) discloses a vacuum cleaner, comprising: a base assembly (140) including a suction nozzle a hand-held portion (100) having a hand grip (108), a recovery container (164) with a collector axis (248) defined through a center thereof, and a suction source (152) in fluid communication with the suction nozzle and the recovery container (164) and configured for generating a working airstream; and a wand (136) operably coupled between the base assembly (140) and the hand-held portion (100) and defining at least a portion of a working air path extending from the suction nozzle to an air outlet in the hand-held portion (100) and including the suction source and wherein a wand axis (364) is defined through a center of the wand (136) and wherein the wand axis (364) and the collector axis (248) are parallel (see Fig. 6); a user interface (650, see Figure 25 and Paragraph 0326) provided on the handgrip (650 in on the top of hand grip (108), capable of being gripped by a hand) having at least one status indicator (the switch 650 indicates the status of whether the power circuit to the motor is in the open or closed position) configured to display a status for at least one component of the vacuum cleaner. The switch 650 displays the status of the suction motor of the vacuum cleaner. See Figure 25 and Paragraph 0326.
Conrad does not teach wherein the hand grip comprises of a power actuator and at least one status indicator different from the power actuator, the status indicator including at least one light source provided within the interior and configured to emit a light through the interior and a material of the hand grip.
However, Martin teaches a vacuum cleaner comprising of a hand grip (36) wherein the hand grip (36) comprises of a power actuator (74) and at least one status indicator (42) different from the power actuator (74), the status indicator (42) including at least one light source (see Col. 4, Lines 41-67 & Col. 5, Lines 1-22) provided within . . . the hand grip. See Figs. 1-2.  provided within . . . the hand grip the interior and configured to emit a light through the interior and a material of the hand grip. See Paragraph 0041 and Fig. 14. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Conrad, wherein the hand grip comprises of a power actuator and at least one status indicator different from the power actuator, the status indicator including at least one light source provided within the . . . the hand grip, as a simple substitution of parts, as a known means of providing a conventionally constructed vacuum handle with a power switch and a status indicator conveniently located for efficient use of the vacuum cleaner.
Conrad, as modified by Martin, may not explicitly disclose wherein the at least one light source (Martin, 42) is provided within the interior and configured to emit a light through the interior and a material of the hand grip.

    PNG
    media_image1.png
    528
    537
    media_image1.png
    Greyscale
However, Li teaches a vacuum cleaner with a light source (122) providing in the thumb gripping region of handle (12) wherein the light source (122) is provided within the interior and a configured to emit light through the interior and the material of the hand grip (12, including the thumb gripping region). See Li, Figs. 1 and 11.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Conrad, wherein the at least one light source (Martin, 42) is provided within the interior and configured to emit a light through the interior and a material of the hand grip, as taught by Li, as a means of protecting the light source (Martin, 42) from being damaged.
Regarding Claim 21, Conrad, as modified, discloses the vacuum cleaner of Claim 20, as previously discussed above, wherein the suction source (Conrad, 152) includes a motor/fan assembly (Conrad, 152, See Paragraph 0244) operably coupled to the recovery container (Conrad, 164) to form a single, hand-carriable unit (Conrad, 100) and the motor/fan assembly (Conrad, 152) defines a motor axis (Conrad, 252) that is parallel to the wand axis (Conrad, 364) and the collector axis (Conrad, 248).
Regarding Claim 22, Conrad, as modified, discloses the vacuum cleaner of Claim 20, as previously discussed above, wherein a grip axis (376) is defined through a center of the hand grip (108) and forms an acute angle with respect to the collector axis (248). See Fig. 6.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2010/0263160 A1), in view of JP31383219U (hereinafter “JP313”).
Regarding Claim 27, Oh discloses a vacuum cleaner, comprising: a base assembly (200) including a suction nozzle and a cover (the entire portion covering the suction body) having a transparent portion (261); a hand-held portion having a hand grip (103) and a suction source (100) in fluid communication with the suction nozzle (101) and configured for generating a working airstream; a working air path from the suction nozzle (101) to an air outlet in the hand-held portion and including the suction source (100); and a headlight array (260, see Fig. 4) located along a forward oriented portion of the base assembly (200) and behind the transparent portion (261) of the cover.  See Oh, Fig. 1.
Oh may not explicitly disclose wherein the headlight array provides a beam that is substantially parallel to the surface to be cleaned and spaced above a plane extending along a bottom of the base assembly and parallel to the beam, the beam being spaced at not more than 30 mm above the plane.
However, JP313 (Fig. 9) teaches a vacuum cleaner comprising of a headlight array (5) located along a forward oriented portion (1a) of the base assembly (1), providing a beam (see Fig. 8 and Paragraph 0010) that is substantially parallel to the surface to be cleaned and spaced above a plane extending along a bottom of the base assembly and parallel to the beam, the beam being spaced at not more than 30 mm above the plane. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Oh, to further comprise of a headlight array located at the lower edge of the base body along a forward oriented portion of the base assembly, providing a beam that is substantially parallel to the surface to be cleaned and spaced above a plane extending along a bottom of the base assembly and parallel to the beam, the beam being spaced at not more than 30 mm above the plane, as taught by JP313, for the purpose of allowing a user to more easily detect and identify debris located on the surface to be cleaned. See JP313, Fig. 8 and Paragraphs 0010-11.
Regarding Claim 28, Oh, as modified, discloses the vacuum cleaner of Claim 27, as previously discussed above, wherein the cover (the portion that covers the entire base assembly 200, See Fig. 1) at least partially defines an agitator chamber (Oh, 210; See Oh, Fig. 2) with a brush roll (Oh, 242) selectively located therein.
Response to Arguments
Applicant’s arguments with respect to Claims 2-16, 20-22, and 24-27 have been considered but are moot because the new ground of rejection does not rely on any reference (or combination thereof) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723